Electronically Filed
                                                     Supreme Court
                                                     SCPW-15-0000639
                                                     13-NOV-2015
                                                     10:06 AM



                         SCPW-15-0000639

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           PUU LANI RANCH CORP., a Hawai#i corporation,
   F. NEWELL BOHNETT, as Trustee under that certain unrecorded
    Revocable Living Trust Agreement dated July 29, 1981, made
     by F. Newell Bohnett, as Settlor, and F. NEWELL BOHNETT,
              in his individual capacity, Petitioners

                               vs.

 THE HONORABLE RONALD IBARRA, Judge of the Circuit Court of the
       Third Circuit, State of Hawai#i, Respondent Judge,

                               and

        PL III, LLC, a Hawai#i limited liability company,
    ARICK B. YANAGIHARA, MICHAEL H. NEKOBA, WILLIAM G. BOYLE
                and ANITA MATSUZAKI, Respondents.


                       ORIGINAL PROCEEDING
     (CAAP-14-0001115; CAAP-15-0000484; CIV. NO. 11-1-433K)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
 Circuit Judge Garibaldi, in place of Recktenwald, C.J., recused.)

          Upon consideration of petitioners’ petition for a writ

of mandamus, filed on August 28, 2015, the documents attached

thereto and submitted in support thereof, and the record, it

appears that petitioners fail to demonstrate that the circuit

court has a legal duty to enter their proposed final judgment

under the current procedural posture of the case.   Petitioners,
therefore, are not entitled to the requested writ of mandamus.

See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; such is meant to restrain a judge of an inferior court

who has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which he or she has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, November 13, 2015.

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ Colette Y. Garibaldi




                                2